This appeal involves the question as to whether the trial court erred in entering an order extending the period of redemption under what is commonly referred to as the Moratorium Act, Chapter 207, Laws 1937. The period of redemption was extended to February 1, 1939, and from such order defendant has appealed.
The order having expired by its own terms, the Court is of the opinion that the question presented on this appeal has become moot, and that the appeal therefore should be dismissed without cost to either party, as provided in section 10 of the act referred to.
Order will be entered accordingly.
All the Judges concur. *Page 405